Mikoll, J. (dissenting).
I respectfully dissent. In my view the majority overlooked the effect of the withdrawal of defendant’s plea of guilty and the dismissal of indictment No. 91-412, entered November 21, 1991, for lack of jurisdiction because defendant was 15 years of age at the time the criminal acts were committed. At the time of that dismissal, County Court recognized that a mistake of fact (as to defendant’s true age) had occurred. Had it been known earlier that defendant was but 15 years old and not criminally liable for the acts alleged in indictment No. 91-412, the indictment would have been dismissed and he would not have been held to answer for a felony (see, Penal Law § 215.57). The essential fact is that County Court, when it accepted the plea of guilty to the charge of bail jumping in the first degree (indictment No. 92-311), was aware that defendant could not be held to answer for indictment No. 91-412 because of infancy. Thus, objectively, due to a material mistake of fact, an essential element of the bail jumping charge (see, Penal Law § 215.57) was not present, rendering the bail jumping indictment fatally defective. Consequently, County Court improperly accepted defendant’s plea of guilty to the charge of bail jumping in the first degree as set forth in indictment No. 92-311. This is not a situation where the defendant had the capacity to commit the underlying felony charge as in People v Eiffel (81 NY2d 480, 484). Rather, the defense of infancy was jurisdictional and, once asserted, rendered the alleged felonious acts of defendant a nullity (see, People v Mc-Dermott, 179 AD2d 685, Iv denied 79 NY2d 950).
*113The age misconception initiated a chain of circumstances that deprived defendant of the benefits of Penal Law § 30.00. It is a well-founded principle of criminal law that " 'in cases of doubtful construction * * * that interpretation should be given which best protects the rights of a person charged with an offense’ (People ex. rel. Cosgriff v Craig, 195 NY 190, 197; People v Wallens, 297 NY 57, 62)” (People v Shurn, 71 AD2d 610, affd 50 NY2d 914). In addition, ''criminal statutes must be 'strictly construed against the party seeking their enforcement and in favor of the person being proceeded against’ ” (People v Stevenson, 23 AD2d 472, 476 [Christ, J., dissenting], revd on dissenting opn below 17 NY2d 682). In light of the foregoing principles, the intent of the Legislature not to apply bail jumping statutes to juveniles who fail to appear in juvenile court (see, Matter of Natasha C, 80 NY2d 678, 681) and the circumstances of this case, I would reverse defendant’s conviction for bail jumping in the first degree in violation of Penal Law § 215.57 and dismiss indictment No. 92-311.
Cardona, P. J., Crew III and Yesawich Jr., JJ., concur with Casey, J.; Mikoll, J., dissents in a separate opinion.
Ordered that the judgment is affirmed.